IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2015-CP-00912-COA

DEMARIO WALKER A/K/A DEMARIO D.                                            APPELLANT
WALKER A/K/A DEMARIO DONTEZ WALKER

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                         05/23/2015
TRIAL JUDGE:                              HON. ANTHONY ALAN MOZINGO
COURT FROM WHICH APPEALED:                JEFFERSON DAVIS COUNTY CIRCUIT
                                          COURT
ATTORNEY FOR APPELLANT:                   DEMARIO WALKER (PRO SE)
ATTORNEYS FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                          BY: BILLY L. GORE
                                              JASON L. DAVIS
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                  DISMISSED MOTION FOR POST-
                                          CONVICTION RELIEF
DISPOSITION:                              AFFIRMED IN PART; REVERSED AND
                                          REMANDED IN PART - 10/18/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., WILSON AND GREENLEE, JJ.

       GREENLEE, J., FOR THE COURT:

¶1.    This is an appeal from Jefferson Davis County Circuit Court of the dismissal of

DeMario Walker’s motion for post-conviction relief (PCR) filed after his probation was

revoked and he was sentenced to serve the full five years’ incarceration of his suspended

sentence for his first technical violation. We affirm in part and reverse and remand in part

for further consideration consistent with the provisions of Mississippi Code Annotated

section 47-7-37 (Supp. 2016) and this opinion.
                        FACTS AND PROCEEDINGS BELOW

¶2.    On July 23, 2013, Walker pleaded guilty in Jefferson Davis County Circuit Court to

the crime of false pretense under Mississippi Code Annotated section 97-19-55 (Supp. 2016).

Walker was sentenced to serve five years’ incarceration, with imposition suspended pending

successful completion of a five-year probationary period. Walker was additionally ordered

to pay $1,018.57 in restitution and fees.

¶3.    On July 13, 2014, Walker was discharged from parole for an unrelated conviction and

placed on probation for his July 23, 2013 conviction. On October 14, 2014, Richard Johnson,

Walker’s probation officer, filed an affidavit stating that Walker violated multiple conditions

of his probation. Specifically, Johnson stated in his affidavit that Walker failed to report

monthly to Johnson as directed from July 2014 through October 2014, that his whereabouts

were unknown, that Walker failed to pay required fees, and that Walker failed to pay

restitution to Walker’s victim. On October 16, 2014, the circuit court issued a warrant for

Walker’s arrest. Walker was later arrested in Lamar County. On March 25, 2015, Walker

signed three separate waivers of his right to a preliminary probation-revocation hearing, his

right to notice and a waiting period prior to his preliminary probation hearing, and his right

to notice and a waiting period prior to his probation-revocation hearing.

¶4.    On March 27, 2015, Walker’s probation was revoked. At Walker’s revocation hearing,

Walker stated that Johnson told him he was on probation and that Walker and Johnson had

discussed Walker’s probation starting in July 2014. Walker was sentenced to serve the full

five years’ incarceration of his suspended sentence. In response to the revocation of his



                                              2
probation, Walker moved for PCR. On May 23, 2015, the circuit court dismissed Walker’s

motion for PCR. Walker now appeals the circuit court’s dismissal of his motion for PCR to

this Court.

                                       DISCUSSION

¶5.    The standard of review for a denial of a motion for PCR is abuse of discretion, which

this Court will not reverse unless the denial was clearly erroneous. Jackson v. State, 135 So.

3d 216, 218 (¶10) (Miss. Ct. App. 2014).

¶6.    On appeal, Walker argues pro se that the court lacked jurisdiction and authority to

revoke Walker’s probation, that Walker was denied due process at his revocation hearing,

that the court's revocation of Walker’s probation was improper, and that the Court’s

sentencing Walker to serve the full term of his suspended five years’ incarceration was

improper.

       I.     Whether the court had jurisdiction and authority to revoke
              probation.

¶7.    Walker asserts that the circuit court did not have jurisdiction or authority to revoke

his probation because he had not begun his probation yet and was still serving sentences for

other convictions issued prior to the one involved in this case.

¶8.    Mississippi Code Annotated section 47-7-37(1) states that “[t]he period of probation

shall be fixed by the court, and may at any time be extended or terminated by the court, or

judge in vacation.” Further, it states that the court “may continue or revoke all or any part of

the probation or the suspension of sentence.” Miss. Code Ann. § 47-7-37(5)(a).

¶9.    The Jefferson Davis County Circuit Court was the court that initially sentenced


                                               3
Walker to probation. Thus, that court retained jurisdiction to revoke Walker’s probation if

he violated the conditions of his probation. Walker cites no law supporting his assertion that

he was not on probation at the time of the alleged violation. Failure to cite any authority may

be treated as a procedural bar, and the Court is under no duty to consider the assignment of

error. Williams v. State, 708 So. 2d 1358, 1361 (¶12) (Miss. 1998). This Court cannot find

support for Walker’s assertion that he was not on probation because he had not yet begun

probation and was still serving sentences for other convictions. Further, Walker admitted at

his hearing that his probation started in July 2014. Therefore, we find this issue is

procedurally barred and without merit.

       II.      Whether Walker was afforded due process at his revocation
                hearing.

                A.    Minimum Requirements

¶10.   In presenting his argument, Walker addresses each of the six prongs necessary to meet

the minimum requirements for due process at a probation revocation found in Gagnon v.

Scarpelli, 411 U.S. 778, 786 (1973).1 Walker asserts that he did not have written notice of



       1
           The Gagnon Court held the requirements were as follows:

       (a) Written notice of the claimed violations of probation, (b) disclosure to the
       probationer of the evidence against him, (c) the opportunity to be heard in
       person and to present witnesses and documentary evidence, (d) the right to
       confront and cross examine adverse witnesses (unless the hearing officer
       specifically finds good cause for not allowing confrontation), (e) a neutral and
       detached hearing body such as a traditional parole board, members of which
       need not be judicial officers or lawyers, and (f) a written statement by the
       factfinder[(s)] as to the evidence relied on and reasons for revoking probation.

Gagnon, 411 U.S. at 786 (citing Morrisey v. Brewer, 408 U.S. 471, 489 (1972)).

                                              4
the claimed violations of probation, that the evidence against him was not disclosed to him,

that he was not given an opportunity to be heard in person and present witnesses and

documentary evidence, that he was not allowed the opportunity to cross-examine Johnson,

that he was not provided a written statement of the evidence relied on and the reasons for

revoking probation, and that he was not afforded a neutral and detached hearing body or

officer.

¶11.   Prior to his revocation hearing, Walker signed a waiver of his right to a preliminary

revocation hearing. The alleged probation violations and evidence against him were listed

on the waiver. At Walker’s revocation hearing, the judge informed Walker of the charged

probation violations against him, and the judge asked Walker if he “dispute[d] any of the

allegations today or is there a misunderstanding or do you acknowledge and admit that you

have violated [your probation]?” Walker only disputed whether he had started probation.

Walker went on to admit that he had talked with Johnson, that Johnson told Walker he was

on probation, and that the two had established that probation would start in July. Johnson was

present at the hearing and available for cross-examination, but Walker chose not to cross-

examine Johnson. Walker made no request for witnesses. At the hearing, Walker did

reference two discharge certificates issued by the Mississippi Department of Corrections

(MDOC), and the court acknowledged having the documentation in its file. Both certificates

state that Walker was discharged on July 13, 2014. The circuit court issued an order in which

it listed the evidence it had relied upon and gave the reasons for revoking Walker’s

probation.



                                              5
¶12.   Walker further asserts he was not afforded a neutral and detached hearing because the

circuit-court judge took on the role of prosecutor during Walker’s revocation hearing by

calling witnesses and putting on the State’s case. Rule 1.15 of the Uniform Rules of Circuit

and County Court Practice allows any party to move for the recusal of a judge “if it appears

that the judge's impartiality might be questioned by a reasonable person knowing all the

circumstances.” Rule 1.15 also requires a motion for recusal to be filed “within 30 days

following notification to the parties of the names of the judge assigned to the case.” Id. “The

failure to seek recusal generally is considered implied consent to have the judge go forward

in presiding over the case.” Rice v. State, 134 So. 3d 292, 299 (¶17) (Miss. 2014) (citing

Tubwell v. Grant, 760 So. 2d 687, 689 (¶8) (Miss. 2000)). The record reflects that Walker

never requested the circuit judge recuse himself from the revocation hearing. Because Walker

never raised the issue of recusal before the circuit court, he consented to have the judge

preside over the revocation hearing. Thus, any argument that the circuit-court judge should

have been recused is waived.

¶13.   Notwithstanding the procedural bar, the propriety of the judge’s sitting is decided by

the judge and subject to review only in a case of manifest abuse of discretion. Hubbard v.

State, 919 So. 2d 1022, 1026 (¶12) (Miss. Ct. App. 2005) (quoting Collins v. Joshi, 611 So.

2d 898, 901 (Miss. 1992)). At the revocation hearing, the circuit-court judge recited the

allegations to Walker and asked if Walker “dispute[d] any of the allegations today or is there

a misunderstanding or do you acknowledge and admit that you have violated [your

probation]?” After Walker made his case, the judge asked if Johnson “[had] anything to



                                              6
add[.]” The circuit-court judge did not prosecute for the State when he recited the allegations,

asked Walker if he disputed or admitted them or if there was some mistake, and asked

Johnson if he had anything to add. Therefore, we find that these claims are without merit.

              B.      Presence of Counsel at a Probation-Revocation Hearing

¶14.   Walker asserts that he was denied counsel at his revocation hearing. Walker further

asserts that he required counsel because his history of mental illness prevented him from

being able to effectively defend himself against the charges that he violated the conditions

of his probation. However, probationers do not have a per se right to counsel at

probation-revocation hearings. Riely v. State, 562 So. 2d 1206, 1209 (Miss. 1990) (citing

Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 26 (1981) (citing Gagnon, 411 U.S. at 778)).

When the issues relevant to the hearing are complex or difficult to develop, the court should

provide counsel. Id. “The court is not required to inquire into a person’s competency absent

reasonable grounds to believe that he is not competent.” Staten v. State, 967 So. 2d 678, 681

(¶10) (Miss. Ct. App. 2007) (citing Thorn v. State, 815 So. 2d 455, 457 (¶5) (Miss. Ct. App.

2002) (citing Edwards v. State, 800 So. 2d 454, 466 (¶¶33-34) (Miss. 2001))).

¶15.   Walker’s probation officer alleged that Walker did not report to him for four

consecutive months, and that Walker did not pay the required fees or restitution. The

documents cited by Walker at his revocation hearing were before the court and confirm that

he had been discharged by MDOC on July 13, 2014. Further, Walker admitted that Johnson

had told Walker he was on probation, and Walker admitted that he and Johnson established

that probation started in July 2014. The issues relevant to the case were not difficult or



                                               7
complex to develop.

¶16.   Walker claims that he has a long history of mental illness and that that mental illness

should have been considered when evaluating the complexity of the issues. As evidence of

Walker’s mental illness, he claims that he was hospitalized throughout his entire thirteen-year

period of incarceration with the MDOC. Upon review of the record, no mental illness was

ever raised before the circuit court, let alone “any reasonable grounds to believe that

[Walker] is not competent.” Staten, 967 So. 2d at 681 (¶10). Even more, there is no

indication anywhere in the entire record of Walker’s alleged mental illness or hospitalization,

other than his own brief. Regardless, Walker made no mention of his mental illness at his

revocation hearing and, as noted above, the court is not required to inquire into a person’s

competency absent reasonable grounds to believe he is incompetent. Id. We find these claims

are without merit.

       III.   Whether revocation of Walker’s probation was proper.

¶17.   Walker asserts that revocation of his probation was not proper because he was not on

probation, because the court failed to take into account his education and work experience,

because the court’s actions were arbitrary and capricious, and because he substantially

complied with the terms of his probation. For probation revocation to be proper, the State is

only required to prove that the probationer “more likely than not” violated the terms of his

probation. Braziel v. State, 186 So. 3d 424, 427 (¶14) (Miss. Ct. App. 2016) (citing Fairley

v. State, 138 So. 3d 280, 282 (¶4) (Miss. Ct. App. 2014)).

¶18.   Revocation of Walker’s probation was proper based upon Walker’s conduct. Walker



                                              8
did not report to his probation officer and did not pay the requisite fees and restitution. At his

hearing he did not dispute any of these facts, only whether or not he was on probation.

Walker subsequently admitted at his hearing that Johnson told him he was on probation, and

that he and Johnson established that his probation started in July 2014. By Walker’s own

admission, he did, in fact, violate the conditions of his probation. Walker did reference two

discharge certificates issued by the MDOC, and the court acknowledged having the

documentation in its file. Both certificates stated that Walker was discharged on July 13,

2014. On appeal, Walker references an MDOC prisoner time sheet as proof that he was on

parole and not probation. The time sheet Walker references states that he was released on

probation on July 13, 2014. Based on these facts, we find that Walker “more likely than not”

violated his probation. Thus, revocation of Walker’s probation was proper. Braziel, 186 So.

3d at 427 (¶14). Thus, we find this claim is without merit.

       IV.     Whether the court’s sentencing Walker to serve the full five-year
               term of his suspended sentence was proper.

¶19.   Walker asserts that being sentenced to serve the full five years’ incarceration of his

suspended sentence was excessive. Mississippi Code Annotated section 47-7-37(5)(a) states

that “[i]f the court revokes probation for a technical violation, the court shall impose a period

of imprisonment to be served in either a technical violation center or a restitution center not

to exceed ninety days for the first technical violation.”2 (Emphasis added). “‘Technical

violation’ means an act or omission by the probationer that violates a condition or conditions

       2
         This statute was amended by the Mississippi Legislature during the 2014 regular
session, and those amendments were made effective July 1, 2014. See 2014 Miss. Laws ch.
457, § 58 (H.B. 585).

                                                9
of probation placed on the probationer by the court or the probation officer.” Miss. Code

Ann. § 47-7-2(q) (Rev. 2015).3 Based on this Court’s review of the record, this is Walker’s

first technical violation of his probation. Thus, Walker should have been sentenced to not

more than ninety days in a technical-violation center or restitution center, not to the full term

of his suspended sentence of five years’ incarceration. Therefore, we reverse and remand to

the circuit court on this issue for resentencing consistent with the provisions of section

47-7-37.

                                       CONCLUSION

¶20.   We affirm the circuit court’s judgment revoking Walker’s probation. We reverse and

remand for resentencing consistent with Mississippi Code Annotated section 47-7-37.

¶21. THE JUDGMENT OF THE CIRCUIT COURT OF JEFFERSON DAVIS
COUNTY DISMISSING THE MOTION FOR POST-CONVICTION RELIEF IS
AFFIRMED IN PART AND REVERSED AND REMANDED IN PART FOR
FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION. ALL COSTS OF
THIS APPEAL ARE ASSESSED TO JEFFERSON DAVIS COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
JAMES AND WILSON, JJ., CONCUR.




       3
         This statute was also amended by the Mississippi Legislature during the 2014
regular session and those amendments were made effective July 1, 2014. See 2014 Miss.
Laws ch. 457, § 47 (H.B. 585).

                                               10